 

Exhibit 10.4

 

EXECUTION VERSION



 



CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.,

PURCHASER

 

and

 

The Bank of new york mellon,


SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of April 1, 2016


Citigroup Commercial Mortgage Trust 2016-GC37,
Commercial Mortgage Pass-Through Certificates, Series 2016-GC37

 

 

 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of April 1, 2016,
is between Citigroup Commercial Mortgage Securities Inc., a Delaware
corporation, as purchaser (the “Purchaser”), and The Bank of New York Mellon, a
New York banking corporation, as seller (the “Seller”).

 

Capitalized terms used in this Agreement and not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
April 1, 2016 (the “Pooling and Servicing Agreement”), between the Purchaser, as
depositor, Wells Fargo Bank, National Association, a national banking
association, as master servicer (the “Master Servicer”), Midland Loan Services,
a Division of PNC Bank, National Association, a national banking association, as
special servicer (the “Special Servicer”), Park Bridge Lender Services LLC, a
New York limited liability company, as operating advisor (in such capacity, the
“Operating Advisor”) and as asset representations reviewer (in such capacity,
the “Asset Representations Reviewer”), Citibank, N.A., a national banking
association, as certificate administrator (the “Certificate Administrator”), and
Deutsche Bank Trust Company Americas, a New York banking corporation, as trustee
(the “Trustee”), pursuant to which the Purchaser will transfer the Mortgage
Loans (as defined herein), together with certain other commercial and
multifamily mortgage loans (collectively, the “Other Loans”), to a trust fund
and certificates representing ownership interests in the Mortgage Loans and the
Other Loans will be issued by the trust fund (the “Trust Fund”). In exchange for
the Mortgage Loans and the Other Loans, the Trust Fund will issue to or at the
direction of the Depositor certificates to be known as Citigroup Commercial
Mortgage Trust 2016-GC37, Commercial Mortgage Pass-Through Certificates, Series
2016-GC37 (collectively, the “Certificates”). For purposes of this Agreement,
“Mortgage Loans” refers to the mortgage loans listed on Exhibit A and “Mortgaged
Properties” refers to the properties securing such Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1        Sale and Conveyance of Mortgages; Possession of Mortgage File.
The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse, representation or warranty (except as otherwise
specifically set forth herein), subject to the rights of the holders of
interests in any related Companion Loan, all of its right, title and interest in
and to the Mortgage Loans identified on Exhibit A to this Agreement (the
“Mortgage Loan Schedule”) including all interest and principal received or
receivable on or with respect to the Mortgage Loans after the Cut-Off Date (and,
in any event, excluding payments of principal and interest and other amounts due
and payable on the Mortgage Loans on or before the Cut-Off Date and excluding
any Retained Defeasance Rights and Obligations with respect to the Mortgage
Loans). Upon the sale of the Mortgage Loans, the ownership of each related Note,
the Seller’s interest in the related Mortgage represented by the Note and the
other contents of the related Mortgage File (subject to the rights of the
holders of interests in any related Companion Loan) will be vested in the
Purchaser and immediately thereafter the Trustee, and the ownership of records
and documents with respect to each Mortgage Loan (other than those to be held by
the holder of any related Companion Loan) prepared by or which come into the
possession of the Seller shall (subject to the rights of the holders of
interests in any related Companion Loan) immediately vest in the Purchaser and
immediately thereafter the Trustee. In connection with



 

 

 

the transfer pursuant to this Section 1 of any Mortgage Loan that is part of a
Loan Combination, the Seller does hereby assign to the Purchaser all of its
rights, title and interest (solely in its capacity as the holder of the subject
Mortgage Loan) in, to and under the related Co-Lender Agreement (it being
understood and agreed that the Seller does not assign any right, title or
interest that it or any other party may have thereunder in its capacity as the
holder of any related Companion Loan, if applicable). The Seller’s assignment of
any Outside Serviced Mortgage Loan is subject to the terms and conditions of the
applicable Outside Servicing Agreement and the related Co-Lender Agreement. The
Purchaser will sell certain of the Certificates (the “Public Certificates”) to
the underwriters (the “Underwriters”) specified in the Underwriting Agreement,
dated as of April 13, 2016 (the “Underwriting Agreement”), between the Purchaser
and the Underwriters, and the Purchaser will sell certain of the Certificates
(the “Private Certificates”) to the initial purchasers (the “Initial Purchasers”
and, collectively with the Underwriters, the “Dealers”) specified in the
Purchase Agreement, dated as of April 13, 2016 (the “Certificate Purchase
Agreement”), between the Purchaser and Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As the purchase price
for the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction that sum set forth
in the funding schedule executed by the Seller and the Purchaser relating to the
sale of the Mortgage Loans contemplated hereby (but subject to certain
post-settlement adjustment for expenses incurred by the Underwriters and the
Initial Purchasers on behalf of the Depositor and for which the Seller is
specifically responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2        Books and Records; Certain Funds Received After the Cut-Off
Date. From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage (other than with respect to any Outside Serviced Mortgage
Loan) and each Note shall be transferred to the Trustee subject to and in
accordance with this Agreement. Any funds due after the Cut-Off Date in
connection with a Mortgage Loan received by the Seller shall be held in trust on
behalf of the Trustee (for the benefit of the Certificateholders) as the owner
of such Mortgage Loan and shall be transferred promptly to the Certificate
Administrator. All scheduled payments of principal and interest due on or before
the Cut-Off Date but collected after the Cut-Off Date, and all recoveries and
payments of principal and interest collected on or before the Cut-Off Date (only
in respect of principal and interest on the Mortgage Loans due on or before the
Cut-Off Date and principal prepayments thereon), shall belong to, and shall be
promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.



-2-

 

 

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

 

SECTION 3        Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans as
contemplated herein, to deliver to and deposit with (or to cause to be delivered
to and deposited with) the Custodian (on behalf of the Trustee), with copies
(other than with respect to an Outside Serviced Mortgage Loan) to be delivered
to the Master Servicer, on the dates set forth in Section 2.01 of the Pooling
and Servicing Agreement, all documents, instruments and agreements required to
be delivered by the Purchaser, or contemplated to be delivered by the Seller
(whether at the direction of the Purchaser or otherwise), to the Custodian and
the Master Servicer, with respect to the Mortgage Loans under Section 2.01 of
the Pooling and Servicing Agreement, and meeting all the requirements of such
Section 2.01 of the Pooling and Servicing Agreement; provided that the Seller
shall not be required to deliver any draft documents, privileged or other
related Seller communications, credit underwriting, due diligence analyses or
data, or internal worksheets, memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to an Outside
Serviced Mortgage Loan), the Seller shall deliver to the Master Servicer, and
the Pooling and Servicing Agreement shall require the Master Servicer to hold,
the original (or copy, if such original has been submitted by the Seller to the
issuing bank to effect an assignment or amendment of such letter of credit
(changing the beneficiary thereof to the Trustee (in care of the Master
Servicer) for the benefit of Certificateholders and, if applicable, the related
Serviced Companion Loan Holder, to the extent required in order for the Master
Servicer to draw on such letter of credit on behalf of the Trustee for the
benefit of Certificateholders and, if applicable, the related Serviced Companion
Loan Holder in accordance with the applicable terms thereof and/or of the
related Loan Documents)) and the Seller shall be deemed to have satisfied any
such delivery requirements by delivering with respect to any letter(s) of credit
a copy thereof to the Custodian together with an Officer’s Certificate of the
Seller certifying that such document has been delivered to the Master Servicer
or an Officer’s Certificate from the Master Servicer certifying that it holds
the letter(s) of credit pursuant to Section 2.01(b) of the Pooling and Servicing
Agreement. If a letter of credit referred to in the previous sentence is not in
a form that would allow the Master Servicer to draw on such letter of credit on
behalf of the Trustee for the benefit of Certificateholders and, if applicable,
the related Serviced Companion Loan Holder in accordance with the applicable
terms thereof and/or of the related Loan Documents, the Seller shall deliver the
appropriate assignment or amendment documents (or copies of such assignment or
amendment documents if the Seller has submitted the originals to the related
issuer of such letter of credit for processing) to the Master Servicer within
90 days of the Closing Date. The Seller shall pay any costs of assignment or
amendment of such letter(s) of credit required in order for the Master Servicer
to draw on such letter(s) of credit on behalf of the Trustee for the benefit of
Certificateholders and, if applicable, the related Serviced Companion Loan
Holder,

 



-3-

 

 

and shall cooperate with the reasonable requests of the Master Servicer or the
Special Servicer, as applicable, in connection with effectuating a draw under
any such letter of credit prior to the date such letter of credit is assigned or
amended in order that it may be drawn by the Master Servicer on behalf of the
Trustee for the benefit of Certificateholders and, if applicable, the related
Serviced Companion Loan Holder.

 

(b)               Except with respect to any Outside Serviced Mortgage Loan, the
Seller shall deliver to and deposit with (or cause to be delivered to and
deposited with) the Master Servicer within five (5) Business Days after the
Closing Date: (i) a copy of the Mortgage File; (ii) all documents and records
not otherwise required to be contained in the Mortgage File that (A) relate to
the origination and/or servicing and administration of the Mortgage Loans and
any related Serviced Companion Loan(s), (B) are reasonably necessary for the
ongoing administration and/or servicing of the Mortgage Loans (including any
asset summaries related to the Mortgage Loans that were delivered to the Rating
Agencies in connection with the rating of the Certificates) or any related
Serviced Companion Loans or for evidencing or enforcing any of the rights of the
holder of the Mortgage Loans or any related Serviced Companion Loans or holders
of interests therein, and (C) are in the possession or under the control of the
Seller; and (iii) all unapplied Escrow Payments and reserve funds in the
possession or under control of the Seller that relate to the Mortgage Loans and
any related Serviced Companion Loans together with a statement indicating which
Escrow Payments and reserve funds are allocable to each Mortgage Loan or any
related Serviced Companion Loan; provided that copies of any document in the
Mortgage File and any other document, record or item referred to above in this
sentence that, in each case, constitutes a Designated Servicing Document shall
be delivered to the Master Servicer on or before the Closing Date; and provided,
further, that the Seller shall not be required to deliver any draft documents,
privileged or other related Seller communications, credit underwriting, due
diligence analyses or data, or internal worksheets, memoranda, communications or
evaluations. Notwithstanding the foregoing, this Section 3(b) shall not apply to
any Outside Serviced Mortgage Loan.

 

(c)                With respect to any Mortgage Loan secured by any Mortgaged
Property that is subject to a franchise agreement with a related comfort letter
in favor of the Seller that requires notice to or request of the related
franchisor to transfer or assign any related comfort letter to the Trustee for
the benefit of the Certificateholders or have a new comfort letter (or any such
new document or acknowledgement as may be contemplated under the existing
comfort letter) issued in the name of the Trustee for the benefit of the
Certificateholders, the Seller or its designee shall, within 45 days of the
Closing Date (or any shorter period if required by the applicable comfort
letter), provide any such required notice or make any such required request to
the related franchisor for the transfer or assignment of such comfort letter or
issuance of a new comfort letter (or any such new document or acknowledgement as
may be contemplated under the existing comfort letter), with a copy of such
notice or request to the Custodian (who shall include such document in the
related Mortgage File) and the Master Servicer, and the Master Servicer shall
use reasonable efforts in accordance with the Servicing Standard to acquire such
replacement comfort letter, if necessary (or to acquire any such new document or
acknowledgement as may be contemplated under the existing comfort letter), and
the Master Servicer shall, as soon as reasonably practicable following receipt
thereof, deliver the original of such replacement comfort letter, new document
or acknowledgement, as applicable, to the Custodian for inclusion in the
Mortgage File.

 



-4-

 

 

SECTION 4        Treatment as a Security Agreement. Pursuant to Section 1
hereof, the Seller has conveyed to the Purchaser all of its right, title and
interest in and to the Mortgage Loans. The parties intend that such conveyance
of the Seller’s right, title and interest in and to the Mortgage Loans pursuant
to this Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5        Covenants of the Seller. The Seller covenants with the
Purchaser as follows:

 

(a)                with respect to the Mortgage Loans (other than any Outside
Serviced Mortgage Loan), it shall record and file, or cause a third party on its
behalf to record and file, in the appropriate public recording office for real
property records or UCC financing statements, as appropriate, each related
assignment of Mortgage and assignment of Assignment of Leases, and each related
UCC-3 financing statement referred to in the definition of Mortgage File, in
each case in favor of the Trustee, as and to the extent contemplated under
Section 2.01(c) of the Pooling and Servicing Agreement. All out of pocket costs
and expenses relating to the recordation or filing of such assignments of
Assignment of Leases, assignments of Mortgage and financing statements shall be
paid by (or caused to be paid by) the Seller. If any such document or instrument
is lost or returned unrecorded or unfiled, as the case may be, because of a
defect therein, then the Seller shall promptly prepare or cause the preparation
of a substitute therefor or cure such defect or cause such defect to be cured,
as the case may be, and the Seller shall record or file, or cause the recording
or filing of, such substitute or corrected document or instrument, or with
respect to any assignments that a third party on the Seller’s behalf has agreed
to record or file as described in the Pooling and Servicing Agreement, the
Seller shall deliver such substitute or corrected document or instrument to such
third party (or, if the Mortgage Loan is then no longer subject to the Pooling
and Servicing Agreement, the then holder of such Mortgage Loan);

 

(b)               as to each Mortgage Loan (except with respect to any Outside
Serviced Mortgage Loan), if the Seller cannot deliver or cause to be delivered
the documents and/or instruments referred to in clauses (2), (3), (6) (if
recorded) and (15) of the definition of “Mortgage File” in the Pooling and
Servicing Agreement solely because of a delay caused by the public recording or
filing office where such document or instrument has been delivered for
recordation or filing, as applicable, it shall forward to the Custodian a copy
of the original certified by the Seller or the title agent to be a true and
complete copy of the original thereof submitted for recording. The Seller shall
cause each assignment referred to in Section (5)(a) above that is recorded and
the file copy of each UCC-3 assignment referred to in Section (5)(a) above to
reflect that it should be returned by the public recording or filing office to
the Custodian or its agent following recording (or, alternatively, to the Seller
or its designee, in which case the

 



-5-

 

 

Seller shall deliver or cause the delivery of the recorded/filed original to the
Custodian promptly following receipt); provided that, in those instances where
the public recording office retains the original assignment of Mortgage or
assignment of Assignment of Leases, the Seller or its designee shall obtain and
provide to the Custodian a certified copy of the recorded original. On a monthly
basis, at the expense of the Seller, the Custodian shall forward to the Master
Servicer a copy of each of the aforementioned assignments following the
Custodian’s receipt thereof;

 

(c)                it shall take any action reasonably required by the
Purchaser, the Certificate Administrator, the Trustee or the Master Servicer in
order to assist and facilitate the transfer of the servicing of the Mortgage
Loans (other than any Outside Serviced Mortgage Loan) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders and any Serviced Companion Loan Holder. Prior to the date
that a letter of credit with respect to any Mortgage Loan is so transferred to
the Master Servicer, the Seller will cooperate with the reasonable requests of
the Master Servicer or the Special Servicer, as applicable, in connection with
effectuating a draw under such letter of credit as required under the terms of
the related Loan Documents. Notwithstanding the foregoing, this Section 5(c)
shall not apply with respect to any Outside Serviced Mortgage Loan;

 

(d)               the Seller shall provide the Master Servicer the initial data
with respect to each Mortgage Loan for (i) the CREFC® Financial File and the
CREFC® Loan Periodic Update File that are required to be prepared by the Master
Servicer pursuant to the Pooling and Servicing Agreement and (ii) the
Supplemental Servicer Schedule;

 

(e)                if (during the period of time that the Underwriters are
required, under applicable law, to deliver a prospectus related to the Public
Certificates in connection with sales of the Public Certificates by an
Underwriter or a dealer) the Seller has obtained actual knowledge of undisclosed
or corrected information related to an event that occurred prior to the Closing
Date, which event causes there to be an untrue statement of a material fact with
respect to the Seller Information in (i) the Prospectus dated April 13, 2016
relating to the Public Certificates, the annexes and exhibits thereto and any
electronic media delivered therewith, or (ii) the Offering Circular dated April
13, 2016 relating to the Private Certificates, the annexes and exhibits thereto
and any electronic media delivered therewith (collectively, the “Offering
Documents”), or causes there to be an omission to state therein a material fact
with respect to the Seller Information required to be stated therein or
necessary to make the statements therein with respect to the Seller Information,
in the light of the circumstances under which they were made, not misleading,
then the Seller shall promptly notify the Dealers and the Depositor. If as a
result of any such event the Dealers’ legal counsel determines that it is
necessary to amend or supplement the Offering Documents in order to correct the
untrue statement, or to make the statements therein, in the light of the
circumstances when the Offering Documents are delivered to a purchaser, not
misleading, or to make the Offering Documents in compliance with applicable law,
the Seller shall (to the extent that such amendment or supplement solely relates
to the Seller Information) at the expense of the Seller, do all things
reasonably necessary to assist the Depositor to prepare and furnish to the
Dealers, such amendments or supplements to the Offering Documents as may be
necessary so that the Seller Information in the Offering Documents, as so
amended or supplemented, will not contain an untrue statement, will not, in the
light of the circumstances when the Offering Documents are delivered to a
purchaser, be

 



-6-

 

 

misleading and will comply with applicable law. (All capitalized terms used in
this Section 5(e) and not otherwise defined in this Agreement shall have the
meanings set forth in the Indemnification Agreement, dated as of April 13, 2016,
between the Underwriters, the Initial Purchasers, the Seller and the Depositor
(the “Indemnification Agreement” and, together with this Agreement, the
“Operative Documents”)). Notwithstanding the foregoing, the Seller shall have no
affirmative obligation to monitor the performance of the Mortgage Loans or any
changes in condition or circumstance of any Mortgaged Property, Mortgagor,
guarantor or any of their Affiliates after the Closing Date in connection with
its obligations under this Section 5(e);

 

(f)                for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information for
which the Seller is responsible as indicated on Exhibit U, Exhibit V and
Exhibit Z to the Pooling and Servicing Agreement within the time periods set
forth in the Pooling and Servicing Agreement; provided that, in connection with
providing Additional Form 10-K Disclosure and the Seller’s reporting obligations
under Item 1119 of Regulation AB, upon reasonable request by the Seller, the
Purchaser shall provide the Seller with a list of all parties to the Pooling and
Servicing Agreement and any other Servicing Function Participant;

 

(g)               within sixty (60) days after the Closing Date, the Seller
shall deliver or cause to be delivered an electronic copy of the Diligence File
for each Mortgage Loan to the Depositor by uploading such Diligence File
(including, if applicable, any additional documents that the Seller believes
should be included to enable the Asset Representations Reviewer to perform an
Asset Review on such Mortgage Loan; provided that such documents are clearly
labeled and identified) to the Designated Site, each such Diligence File being
organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor;

 

(h)               within sixty (60) days after the Closing Date, the Seller
shall provide the Depositor (with a copy (which may be sent by email) to each of
the Master Servicer, the Special Servicer, the Certificate Administrator, the
Trustee, the Custodian, the Controlling Class Representative, the Asset
Representations Reviewer and the Operating Advisor) with a certification by an
authorized officer of the Seller, substantially in the form of Exhibit F to this
Agreement, that the electronic copy of the Diligence File for each Mortgage Loan
uploaded to the Designated Site contains all documents required under the
definition of “Diligence File” and such Diligence Files are organized and
categorized in accordance with the electronic file structure reasonably
requested by the Depositor;

 

(i)                 upon written request of the Asset Representations Reviewer
(in the event that the Asset Representations Reviewer reasonably determines that
any Review Materials made available or delivered to the Asset Representations
Reviewer are missing any documents required to complete any Test for a Mortgage
Loan that is a Delinquent Loan), the Seller shall provide to the Asset
Representations Reviewer (or the Master Servicer or the Special Servicer at the
request of the Asset Representations Reviewer) within ten (10) Business Days of
receipt of such written request (which time period may be extended upon the
mutual agreement of the Seller and the Asset Representations Reviewer), such
documents requested by the Asset Representations Reviewer and reasonably
available to the Seller relating to each such Delinquent

 



-7-

 

 

Loan to enable the Asset Representations Reviewer to complete any Test for each
such Delinquent Loan, but only to the extent such documents are in the
possession of the Seller; provided that the Seller shall not be required to
provide any documents that are proprietary to the related originator or the
Seller or any draft documents, privileged or internal communications, credit
underwriting or due diligence analysis (in connection with providing any
requested documents to the Master Servicer or the Special Servicer, the Seller
shall use reasonable efforts to clearly identify such documents as being
delivered in response to a request from the Asset Representations Reviewer and
as being required to be transmitted to the Asset Representations Reviewer;
provided that the absence of any such identification shall not relieve the
Master Servicer or the Special Servicer, as the case may be, from any
obligations under the Pooling and Servicing Agreement to transmit any such
documents to the Asset Representations Reviewer);

 

(j)                 upon the completion of an Asset Review with respect to each
Mortgage Loan that is a Delinquent Loan and receipt by the Seller of a written
request from the Asset Representations Reviewer, the Seller shall pay to the
Asset Representations Reviewer within forty-five (45) days after receipt of such
written request a fee that is equal to the sum of (i) $12,500 multiplied by the
number of such Delinquent Loans subject to any Asset Review (for purposes of
this Section 5(j), the “Subject Loans”), plus (ii) $1,500 per Mortgaged Property
relating to the Subject Loans in excess of one Mortgaged Property per Subject
Loan, plus (iii) $2,000 per Mortgaged Property relating to a Subject Loan
subject to a Ground Lease, plus (iv) $1,000 per Mortgaged Property relating to a
Subject Loan subject to a franchise agreement, hotel management agreement or
hotel license agreement, subject, in the case of each of clauses (i) through
(iv), to adjustments on the basis of the year-end Consumer Price Index for All
Urban Consumers, or other similar index if the Consumer Price Index for All
Urban Consumers is no longer calculated, for the year of the Closing Date and
for the year in which the related Asset Review Notice is given;

 

(k)               if the Preliminary Asset Review Report indicates that any of
the representations and warranties fails or is deemed to fail any Test, the
Seller shall have 90 days from receipt of the Preliminary Asset Review Report
(the “Cure/Contest Period”) to remedy or otherwise refute the Test failure
indicated in the Preliminary Asset Review Report. If the Seller elects to refute
the Test failure indicated in the Preliminary Asset Review Report, the Seller
shall provide any documents or any explanations to support (i) a conclusion that
a subject representation and warranty has not failed a Test or (ii) a claim that
any missing documents in the Review Materials are not required to complete a
Test, in any such case to the Master Servicer (with respect to Non-Specially
Serviced Loans) or the Special Servicer (with respect to Specially Serviced
Loans);

 

(l)                 the Seller acknowledges and agrees that in the event an
Enforcing Party elects a dispute resolution method pursuant to Section 2.03 of
the Pooling and Servicing Agreement, the Seller shall abide by the selected
dispute resolution method and otherwise comply with the terms and provisions set
forth in the Pooling and Servicing Agreement (including the exhibits thereto)
related to the resolution method;

 

(m)             the Seller shall indemnify and hold harmless the Purchaser
against any and all expenses, losses, claims, damages and other liabilities,
including without limitation the costs of investigation, legal defense and any
amounts paid in settlement of any claim or litigation

 



-8-

 

 

arising out of or based upon (i) any failure of the Seller to pay the fees
described under Section 5(j) above within 90 days of written request by the
Asset Representations Reviewer or (ii) any failure by the Seller to provide all
documents required to be delivered by it pursuant to this Agreement and under
the definition of “Diligence File” in the Pooling and Servicing Agreement within
60 days of the Closing Date (or such later date specified herein or in the
Pooling and Servicing Agreement); and

 

(n)               with respect to any Mortgage Loan that is (or may become
pursuant to the related Co-Lender Agreement) part of an Outside Serviced Loan
Combination, (x) in the event that the Closing Date occurs prior to the closing
date of the creation of the related Outside Securitization Trust (such event,
the “Outside Securitization”), the Seller shall provide (or cause to be
provided) to the Depositor and the Trustee (1) written notice in a timely manner
of (but no later than three (3) Business Days prior to) the closing of such
Outside Securitization, and (2) no later than the closing date of such Outside
Securitization, a copy of the Outside Servicing Agreement in an EDGAR-compatible
format, and (y) in the event that the Closing Date occurs after the closing of
the Outside Securitization, the Seller shall provide, or cause the Outside
Depositor to provide, the Depositor (and counsel thereto) with a copy of the
related Outside Servicing Agreement (together with any amendments thereto) in an
EDGAR-compatible format by the later of (1) two (2) Business Days prior to the
Closing Date and (2) the closing date of such Outside Securitization.

 

SECTION 6        Representations and Warranties.

 

(a)                The Seller represents and warrants to the Purchaser as of the
date hereof and as of the Closing Date that:

 

(i)                 The Seller is a banking corporation, duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;

 

(ii)               Assuming the due authorization, execution and delivery of
this Agreement by the Purchaser, this Agreement will constitute a legal, valid
and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as such enforcement may be limited by (A)
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (C) public policy considerations
underlying the

 



-9-

 

 

securities laws, to the extent that such public policy considerations limit the
enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)             The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)             There is no action, suit, proceeding or investigation pending
or, to the Seller’s knowledge, threatened against the Seller in any court or by
or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of the Mortgage Loans or the
ability of the Seller to carry out the transactions contemplated by each
Operative Document;

 

(v)               The Seller is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that, in
the Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;

 

(vi)             No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller and those filings and
recordings of Loan Documents and assignments thereof that are contemplated by
the Pooling and Servicing Agreement to be completed after the Closing Date; and

 

(vii)           The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.

 

(b)               The Purchaser represents and warrants to the Seller as of the
Closing Date that:

 

(i)                 The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its

 



-10-

 

 

property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not have a material adverse effect on
the ability of the Purchaser to perform its obligations hereunder, and the
Purchaser has taken all necessary action to authorize the execution, delivery
and performance of this Agreement by it, and has duly executed and delivered
this Agreement, and has the power and authority to execute, deliver and perform
this Agreement and all the transactions contemplated hereby;

 

(ii)               Assuming the due authorization, execution and delivery of
this Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)             The execution and delivery of this Agreement by the Purchaser
and the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)             There is no action, suit, proceeding or investigation pending
or, to the Purchaser’s knowledge, threatened against the Purchaser in any court
or by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)               The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document; and

 

(vi)             No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of, or compliance by the Purchaser with, this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.

 



-11-

 

 

(vii)           The Purchaser has (i) prepared a report on Form ABS-15G under
the Exchange Act (the “Form 15G”) that attaches the Accountant’s Third-Party Due
Diligence Report (as defined herein) (a final draft of which Form 15G was
provided to the Seller at least 5 business days before the first pricing date
with respect to the Certificates); and (ii) furnished the Form 15G to the
Commission (as defined herein) on EDGAR at least 5 business days before the
first pricing date with respect to the Certificates as required by Rule 15Ga-2
under the Exchange Act.

 

(c)                The Seller further makes the representations and warranties
as to the Mortgage Loans set forth in Exhibit B to this Agreement as of the
Cut-Off Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 

(d)               Pursuant to the Pooling and Servicing Agreement, if (i) any
party thereto (other than the Asset Representations Reviewer) discovers or
receives notice alleging that any document constituting a part of a Mortgage
File has not been properly executed, is missing, contains information that does
not conform in any material respect with the corresponding information set forth
in the Mortgage Loan Schedule, or does not appear to be regular on its face
(each, a “Document Defect”), or discovers or receives notice alleging a breach
of any representation or warranty of the Seller made pursuant to Section 6(c) of
this Agreement with respect to any Mortgage Loan (a “Breach”) or (ii) the
Special Servicer or the Purchaser receives a Repurchase Request, then such party
is required to give prompt written notice thereof to the Seller.

 

(e)                Pursuant to the Pooling and Servicing Agreement, the Master
Servicer (with respect to Non-Specially Serviced Loans) or the Special Servicer
(with respect to Specially Serviced Loans) is required to determine whether any
such Document Defect or Breach with respect to any Mortgage Loan materially and
adversely affects, or such Document Defect is deemed in accordance with
Section 2.03 of the Pooling and Servicing Agreement to materially and adversely
affect, the value of the Mortgage Loan or any related REO Property or the
interests of the Certificateholders therein or causes any Mortgage Loan to fail
to be a Qualified Mortgage (any such Document Defect shall constitute a
“Material Document Defect” and any such Breach shall constitute a “Material
Breach”; and a Material Breach and/or a Material Document Defect, as the case
may be, shall constitute a “Material Defect”). If such Document Defect or Breach
has been determined to be a Material Defect, then the Master Servicer or the
Special Servicer, as applicable, will be required to give prompt written notice
thereof to the Seller, demanding that the Seller cure such Material Defect.
Promptly upon becoming aware of any such Material Defect (including, without
limitation, through a written notice given by any party to the Pooling and
Servicing Agreement, as provided above if the Document Defect or Breach
identified therein is a Material Defect), the Seller shall, not later than
90 days from the earlier of the Seller’s (x) discovery of, and (y) receipt of
notice of and receipt of a demand to take action with respect to such Material
Defect (or, in the case of a Material Defect relating to a Mortgage Loan not
being a Qualified Mortgage, not later than 90 days from any party discovering
such Material Defect), cure the same in all material respects (which cure shall
include payment of any losses and Additional Trust Fund Expenses associated
therewith (including, if applicable, the amount of any fees of the Asset
Representations Reviewer payable pursuant to Section 5(j) above attributable to
the Asset Review of such Mortgage Loan)) or, if

 



-12-

 

 

such Material Defect cannot be cured within such 90-day period, the Seller shall
(before the end of such 90-day period) either: (i) repurchase the affected
Mortgage Loan or any related REO Property (or the Trust Fund’s interest therein)
at the applicable Purchase Price by wire transfer of immediately available funds
to the Collection Account; or (ii) substitute a Qualified Substitute Mortgage
Loan for such affected Mortgage Loan (provided that in no event shall any such
substitution occur later than the second anniversary of the Closing Date) and
pay the Master Servicer, for deposit into the Collection Account, any
Substitution Shortfall Amount in connection therewith; provided, however, that
if (i) such Material Defect is capable of being cured but not within such 90-day
period, (ii) such Material Defect is not related to any Mortgage Loan’s not
being a Qualified Mortgage and (iii) the Seller has commenced and is diligently
proceeding with the cure of such Material Defect within such 90-day period, then
the Seller shall have an additional 90 days to complete such cure (or, in the
event of a failure to so cure, to complete such repurchase of the related
Mortgage Loan or substitute a Qualified Substitute Mortgage Loan as described
above) it being understood and agreed that, in connection with the Seller’s
receiving such additional 90-day period, the Seller shall deliver an Officer’s
Certificate to the Trustee, the Master Servicer, the Special Servicer and the
Certificate Administrator setting forth the reasons such Material Defect is not
capable of being cured within the initial 90-day period and what actions the
Seller is pursuing in connection with the cure thereof and stating that the
Seller anticipates that such Material Defect will be cured within such
additional 90-day period; and provided, further, that, if any such Material
Defect is still not cured after the initial 90-day period and any such
additional 90-day period solely due to the failure of the Seller to have
received the recorded document, then the Seller shall be entitled to continue to
defer its cure, repurchase and/or substitution obligations in respect of such
Material Defect so long as the Seller certifies to the Trustee, the Master
Servicer, the Special Servicer and the Certificate Administrator every 30 days
thereafter that the Material Defect is still in effect solely because of its
failure to have received the recorded document and that the Seller is diligently
pursuing the cure of such defect (specifying the actions being taken), except
that no such deferral of cure, repurchase or substitution may continue beyond
the date that is 18 months following the Closing Date. Any such repurchase or
substitution of a Mortgage Loan shall be on a whole loan, servicing released
basis. The Seller shall have no obligation to monitor the Mortgage Loans
regarding the existence of a Breach or a Document Defect, but if the Seller
discovers a Material Defect with respect to a Mortgage Loan, it will notify the
Purchaser. Monthly Payments due with respect to each Qualified Substitute
Mortgage Loan (if any) after the related Due Date in the month of substitution,
and Monthly Payments due with respect to each Mortgage Loan being repurchased or
replaced after the related Cut-Off Date and received by the Master Servicer or
the Special Servicer on behalf of the Trust on or prior to the related date of
repurchase or substitution, shall be part of the Trust Fund. Monthly Payments
due with respect to each Qualified Substitute Mortgage Loan (if any) on or prior
to the related Due Date in the month of substitution, and Monthly Payments due
with respect to each Mortgage Loan being repurchased or replaced and received by
the Master Servicer or the Special Servicer on behalf of the Trust after the
related date of repurchase or substitution, shall not be part of the Trust Fund
and shall be required, under the Pooling and Servicing Agreement, to be remitted
by the Master Servicer to the Seller promptly following receipt. From and after
the date of substitution, each Qualified Substitute Mortgage Loan, if any, that
has been substituted shall be deemed to constitute a “Mortgage Loan” hereunder
for all purposes. No mortgage loan may be substituted for a Defective Mortgage
Loan as contemplated by this Section 6(e) if the Mortgage Loan to be

 



-13-

 

 

replaced was itself a Qualified Substitute Mortgage Loan that had replaced a
prior Mortgage Loan, in which case, absent a cure (including by the making of a
Loss of Value Payment pursuant to the following paragraph) of the relevant
Material Defect, the affected Mortgage Loan will be required to be repurchased.

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its obligations with respect to any Material Defect as set
forth in the preceding paragraph, to the extent that the Seller and the Master
Servicer (with respect to Non-Specially Serviced Loans) or the Seller and the
Special Servicer (with respect to Specially Serviced Loans), with the approval
of the Special Servicer and/or the consent of the Controlling Class
Representative (other than with respect to any Excluded Mortgage Loan and prior
to the occurrence of a Control Termination Event) as provided in the Pooling and
Servicing Agreement, are able to agree upon a cash payment payable by the Seller
to the Purchaser or the Trust, as applicable, that would be deemed sufficient to
compensate the Purchaser or the Trust, as applicable, for a Material Defect (a
“Loss of Value Payment”), the Seller may elect, in its sole discretion, to pay
such Loss of Value Payment to the Purchaser or the Trust, as applicable;
provided, that a Material Defect as a result of a Mortgage Loan not constituting
a Qualified Mortgage, may not be cured by a Loss of Value Payment; and provided,
further that the Loss of Value Payment shall include the portion of any
Liquidation Fees payable to the Special Servicer in respect of such Loss of
Value Payment and the portion of fees of the Asset Representations Reviewer
attributable to the Asset Review of such Mortgage Loan. Upon its making such
payment, the Seller shall be deemed to have cured such Material Defect in all
respects. Provided that such Loss of Value Payment is made, this paragraph
describes the sole remedy available to the Purchaser or the Trust, as
applicable, and its assignees regarding any such Material Defect, and the Seller
shall not be obligated to repurchase or replace the affected Mortgage Loan or
otherwise cure such Material Defect. This paragraph is intended to apply only to
a mutual agreement or settlement between the Seller and the Master Servicer or
the Seller and the Special Servicer, as the case may be, provided that, prior to
any such agreement or settlement, nothing in this paragraph shall preclude the
Seller, the Master Servicer or the Special Servicer, as applicable, from
exercising any of its rights related to a Material Defect in the manner and
within the time frames set forth in the Pooling and Servicing Agreement or this
Section 6(e) (excluding this paragraph) (including any right to cure, repurchase
or substitute for a Mortgage Loan).

 

If (x) a Mortgage Loan is to be repurchased or replaced as described above (a
“Defective Mortgage Loan”), (y) such Defective Mortgage Loan is part of a
Cross-Collateralized Group and (z) the applicable Document Defect or Breach does
not constitute a Material Defect as to the other Mortgage Loan(s) that are a
part of such Cross-Collateralized Group (the “Other Crossed Loans”) (without
regard to this paragraph), then the applicable Document Defect or Breach (as the
case may be) shall be deemed to constitute a Material Defect as to each such
Other Crossed Loan for purposes of the above provisions, and the Seller shall be
obligated to repurchase or replace each such Other Crossed Loan in accordance
with the provisions above unless, in the case of such Breach or Document Defect,
as applicable:

 

(A) the Seller (at its expense) delivers or causes to be delivered to the
Trustee, the Master Servicer and the Special Servicer an Opinion of Counsel to
the effect that such Seller’s repurchase or replacement of only those Mortgage
Loans as to which a Material Defect has actually occurred without regard to the

 



-14-

 

 

provisions of this paragraph (the “Affected Loan(s)”) and the operation of the
remaining provisions of this Section 6(e) (i) will not cause either Trust REMIC
to fail to qualify as a REMIC or cause the Grantor Trust to fail to qualify as a
grantor trust under subpart E, part I of subchapter J of the Code for federal
income tax purposes at any time that any Certificate is outstanding and (ii)
will not result in the imposition of a tax upon either Trust REMIC or the Trust
Fund (including but not limited to the tax on “prohibited transactions” as
defined in Section 860F(a)(2) of the Code and the tax on contributions to a
REMIC set forth in Section 860G(d) of the Code); and

 

(B)  each of the following conditions would be satisfied if the Seller were to
repurchase or replace only the Affected Loans and not the Other Crossed Loans:

 

(1)   the debt service coverage ratio for such Other Crossed Loan(s) (excluding
the Affected Loan(s)) for the four calendar quarters immediately preceding the
repurchase or replacement is not less than the lesser of (A) 0.10x below the
debt service coverage ratio for the Cross-Collateralized Group (including the
Affected Loan(s)) set forth in Annex A to the Prospectus and (B) the debt
service coverage ratio for the Cross-Collateralized Group (including the
Affected Loan(s)) for the four preceding calendar quarters preceding the
repurchase or replacement;

 

(2)   the loan-to-value ratio for the Other Crossed Loans (excluding the
Affected Loan(s)) is not greater than the greatest of (A) the loan-to-value
ratio, expressed as a whole number percentage (taken to one decimal place), for
the Cross-Collateralized Group (including the Affected Loan(s)) set forth in
Annex A to the Prospectus plus 10%, (B) the loan-to-value ratio, expressed as a
whole number percentage (taken to one decimal place), for the
Cross-Collateralized Group (including the Affected Loan(s)) at the time of
repurchase or replacement and (C) 75%; and

 

(3)   either (x) the exercise of remedies against the Primary Collateral of any
Mortgage Loan in the Cross-Collateralized Group will not impair the ability to
exercise remedies against the Primary Collateral of the other Mortgage Loans in
the Cross-Collateralized Group or (y) the Loan Documents evidencing and securing
the relevant Mortgage Loans have been modified in a manner that complies with
this Agreement and the Pooling and Servicing Agreement and that removes any
threat of impairment of the ability to exercise remedies against the Primary
Collateral of the other Mortgage Loans in the Cross-Collateralized Group as a
result of the exercise of remedies against the Primary Collateral of any
Mortgage Loan in the Cross-Collateralized Group.

 

The determination of the Master Servicer or the Special Servicer, as applicable,
as to whether the conditions set forth above have been satisfied shall be
conclusive and binding in the absence of manifest error on the
Certificateholders, other parties to the Pooling and Servicing

 



-15-

 

 

Agreement and the Seller. The Master Servicer or the Special Servicer, as
applicable, will be entitled to cause to be delivered, or direct the Seller to
(in which case the Seller shall) cause to be delivered, to the Master Servicer
or the Special Servicer, as applicable, an Appraisal of any or all of the
related Mortgaged Properties for purposes of determining whether the condition
set forth in clause (B)(2) above has been satisfied, in each case at the expense
of the Seller if the scope and cost of the Appraisal is approved by the Seller
and, prior to the occurrence and continuance of a Control Termination Event, the
Controlling Class Representative (such approval not to be unreasonably withheld
in each case).

 

With respect to any Defective Mortgage Loan that forms a part of a
Cross-Collateralized Group and as to which the conditions described in the
second preceding paragraph are satisfied, such that the Trust Fund will continue
to hold the Other Crossed Loans, the Seller and the Depositor agree to forbear
from enforcing any remedies against the other’s Primary Collateral but each is
permitted to exercise remedies against the Primary Collateral securing its
respective Mortgage Loans, including with respect to the Trustee, the Primary
Collateral securing the Affected Loan(s) still held by the Trustee. If the
exercise of remedies by one such party would impair the ability of the other
such party to exercise its remedies with respect to the Primary Collateral
securing the Affected Loan or the Other Crossed Loans, as the case may be, held
by the other such party, then both parties shall forbear from exercising such
remedies unless and until the Loan Documents evidencing and securing the
relevant Mortgage Loans can be modified in a manner that complies with this
Agreement to remove the threat of impairment as a result of the exercise of
remedies. Any reserve or other cash collateral or letters of credit securing any
of the Mortgage Loans that form a Cross-Collateralized Group shall be allocated
between such Mortgage Loans in accordance with the related Loan Documents, or
otherwise on a pro rata basis based upon their outstanding Stated Principal
Balances. All other terms of the Mortgage Loans shall remain in full force and
effect, without any modification thereof. The provisions of this paragraph shall
be binding on all future holders of each Mortgage Loan that forms part of a
Cross-Collateralized Group.

 

The Pooling and Servicing Agreement provides that, to the extent necessary and
appropriate, the Master Servicer or Special Servicer, as applicable, will
execute (pursuant to a limited power of attorney provided by the Trustee who
will not be liable for any misuse of any such power of attorney by the Master
Servicer or Special Servicer, as applicable, or any of its agents or
subcontractors) the modification of the Loan Documents that complies with this
Agreement to remove the threat of impairment of the ability of the Seller or the
Trust Fund to exercise its remedies with respect to the Primary Collateral
securing the Mortgage Loan(s) held by such party resulting from the exercise of
remedies by the other such party. All costs and expenses incurred by the
Trustee, the Special Servicer and the Master Servicer with respect to any
Cross-Collateralized Group pursuant to this paragraph and the first, second and
third preceding paragraphs shall be advanced by the Master Servicer as provided
for in Section 2.03(a) of the Pooling and Servicing Agreement, and such advances
and interest thereon shall be included in the calculation of Purchase Price for
the Affected Loan(s) to be repurchased or replaced.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the

 



-16-

 

 

definition of “Mortgage File” in the Pooling and Servicing Agreement in
accordance with this Agreement and the Pooling and Servicing Agreement for any
Mortgage Loan shall be deemed a Material Document Defect; provided, however,
that no Document Defect (except such deemed Material Document Defect described
above) shall be considered to be a Material Document Defect unless the document
with respect to which the Document Defect exists is required in connection with
an imminent enforcement of the lender’s rights or remedies under the related
Mortgage Loan, defending any claim asserted by any Mortgagor or third party with
respect to the Mortgage Loan, establishing the validity or priority of any lien
on any collateral securing the Mortgage Loan or for any immediate significant
servicing obligation.

 

With respect to any Outside Serviced Mortgage Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Outside Servicing Agreement) exists under the related Outside Servicing
Agreement with respect to the related Outside Serviced Companion Loan included
in the related Outside Securitization Trust, and such Outside Serviced Companion
Loan is repurchased by or on behalf of such Seller (or other responsible
repurchasing entity) from the related Outside Securitization Trust as a result
of such “material document defect” (as such term or any analogous term is
defined in such Outside Servicing Agreement), then the Seller shall repurchase
such Outside Serviced Mortgage Loan; provided, however, that such repurchase
obligation does not apply to any “material document defect” (as such term or any
analogous term is defined in the related Outside Servicing Agreement) related
solely to the promissory note for such Outside Serviced Companion Loan.

 

(f)                In connection with any repurchase or substitution of one or
more Mortgage Loans pursuant to this Section 6, the Pooling and Servicing
Agreement shall provide that the Trustee, the Certificate Administrator, the
Custodian, the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all Escrow Payments and reserve funds pertaining to such Mortgage
Loan possessed by it, and each document that constitutes a part of the Mortgage
File shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing or substituting entity or its designee in the same manner, but only
if the respective documents have been previously assigned or endorsed to the
Trustee, and pursuant to appropriate forms of assignment, substantially similar
to the manner and forms pursuant to which such documents were previously
assigned to the Trustee or as otherwise reasonably requested to effect the
retransfer and reconveyance of the Mortgage Loan and the security therefor to
the Seller or its designee; provided that such tender by the Trustee and the
Custodian shall be conditioned upon its receipt from the Master Servicer of a
Request for Release and an Officer’s Certificate to the effect that the
requirements for repurchase or substitution have been satisfied. In the event a
Qualified Substitute Mortgage Loan is substituted for a Defective Mortgage Loan
by the Seller as contemplated by this Section 6, the Seller shall deliver to the
Custodian the related Mortgage File and to the Master Servicer all Escrow
Payments and reserve funds pertaining to such Qualified Substitute Mortgage Loan
possessed by it and a certification to the effect that such Qualified Substitute
Mortgage Loan satisfies all of the requirements of the definition of “Qualified
Substitute Mortgage Loan” in the Pooling and Servicing Agreement.

 



-17-

 

 

If any Mortgage Loan is to be repurchased or replaced as contemplated by this
Section 6, the Seller shall amend the Mortgage Loan Schedule to reflect the
removal of any deleted Mortgage Loan and, if applicable, the substitution of the
related Qualified Substitute Mortgage Loan(s) and deliver or cause the delivery
of such amended Mortgage Loan Schedule to the parties to the Pooling and
Servicing Agreement. Upon any substitution of a Qualified Substitute Mortgage
Loan for a deleted Mortgage Loan, such Qualified Substitute Mortgage Loan shall
become part of the Trust Fund and be subject to the terms of this Agreement in
all respects.

 

(g)               The representations and warranties of the parties hereto shall
survive the execution and delivery of this Agreement and shall inure to the
benefit of the respective parties, notwithstanding any restrictive or qualified
endorsement on the Notes or Assignment of Mortgage or the examination of the
Mortgage Files.

 

(h)               Each party hereto agrees to promptly notify the other party of
any breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Defect or to repurchase,
or substitute for, or make a Loss of Value Payment with respect to, any affected
Mortgage Loan pursuant to this Section 6 shall constitute the sole remedy
available to the Purchaser in connection with a breach of any of the Seller’s
representations or warranties contained in Section 6(c) of this Agreement or a
Document Defect with respect to any Mortgage Loan.

 

(i)                 The Seller shall promptly notify the Depositor if (i) the
Seller receives a Repurchase Communication of a Repurchase Request (other than
from the Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan,
(iii) the Seller receives a Repurchase Communication of a Repurchase Request
Withdrawal (other than from the Depositor) or (iv) the Seller rejects or
disputes any Repurchase Request. Each such notice shall be given no later than
the tenth (10th) Business Day after (A) with respect to clauses (i) and (iii) of
the preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan and the person making the Repurchase
Request, (2) the date (x) such Repurchase Communication of such Repurchase
Request or Repurchase Request Withdrawal was received, (y) the related Mortgage
Loan was repurchased or replaced or (z) the Repurchase Request was rejected or
disputed, as applicable, and (3) if known, the basis for (x) the Repurchase
Request (as asserted in the Repurchase Request) or (y) any rejection or dispute
of a Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission (the “Commission”) and a true, correct and complete copy of the
relevant portions of any Form ABS-15G that the Seller is required to file with
the Commission under Rule 15Ga-1 under the Exchange Act with respect to the
Mortgage Loans, on or before the date that is five (5) Business Days before the
date such Form ABS-15G is required to be filed with the Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under

 



-18-

 

 

Rule 15Ga-1 under the Exchange Act to disclose fulfilled and unfulfilled
repurchase requests. Any such information requested shall be provided as
promptly as practicable after such request is made.

 

The Seller agrees that no Rule 15Ga-1 Notice Provider will be required to
provide information in a Rule 15Ga-1 Notice that is protected by the
attorney-client privilege or attorney work product doctrines. In addition, the
Seller hereby acknowledges that (i) any Rule 15Ga-1 Notice provided pursuant to
Section 2.03(a) of the Pooling and Servicing Agreement is so provided only to
assist the Seller, the Depositor and their respective Affiliates to comply with
Rule 15Ga-1 under the Exchange Act, Items 1104 and 1121 of Regulation AB and any
other requirement of law or regulation and (ii)(A) no action taken by, or
inaction of, a Rule 15Ga-1 Notice Provider and (B) no information provided
pursuant to Section 2.03(a) of the Pooling and Servicing Agreement by a Rule
15Ga-1 Notice Provider shall be deemed to constitute a waiver or defense to the
exercise of any legal right the Rule 15Ga-1 Notice Provider may have with
respect to this Agreement, including with respect to any Repurchase Request that
is the subject of a Rule 15Ga-1 Notice.

 

Each party hereto agrees that the receipt of a Rule 15Ga-1 Notice or the
delivery of any notice required to be delivered pursuant to this Section 6(i)
shall not, in and of itself, constitute delivery of notice of, receipt of notice
of, or knowledge of the Seller of, any Material Defect.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001670601.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

(j)                 The Seller hereby acknowledges and agrees that it has
engaged Ernst & Young LLP (the “Accounting Firm”) to perform “due diligence
services” (as defined in Rule 17g-10 under the Exchange Act) with respect to the
Mortgage Loans and to prepare a “third-party due diligence report” (as defined
in Rule 15Ga-2 under the Exchange Act) (the “Accountant’s Third-Party Due
Diligence Report”) in connection therewith. The Seller hereby represents and
warrants to, and covenants with, the Depositor that, except with respect to the
Accounting Firm and the Accountant’s Third-Party Due Diligence Report, the
Seller, as of the Closing Date, (A) has not obtained any “third-party due
diligence report” (as defined in Rule 15Ga-2 under the Exchange Act), and (B)
has not retained any third party to engage in, and will not retain any third
party to engage in, any activity that constitutes “due diligence services” (as
defined in Rule 17g-10 under the Exchange Act) with respect to the Mortgage
Loans, unless, in the case of the immediately preceding clause (B) and following
the Closing Date, the Seller (i) provides prior written notice to the Depositor,
(ii) requires the third-party due diligence provider to comply with its
obligations under Section 15E(s)(4)(B) of, and Rule 17g-10 under, the Exchange
Act (including with respect to the timely delivery to any applicable NRSRO and
to the Depositor of a Form ABS Due Diligence-15E), and (iii) facilitates the
Depositor’s compliance with Rule 17g-5(a)(3)(iii)(E) under the Exchange Act,
with respect thereto. The Seller further represents and warrants that no portion
of the Accountant’s Third-Party Due Diligence Report contains, with respect to
the information contained therein with respect to the

 



-19-

 

 

Mortgage Loans, any names, addresses, other personal identifiers or zip codes
with respect to any individuals, or any other personally identifiable or other
information that would be associated with an individual, including without
limitation any “nonpublic personal information” within the meaning of Title V of
the Gramm-Leach-Bliley Financial Services Modernization Act of 1999. The
Underwriters and Initial Purchasers are third-party beneficiaries of the
provisions set forth in this Section 6(j).

 

(k)               The Seller further represents and warrants that, with respect
to any Mortgage Loan that is, or that at any time that any Certificate is
outstanding becomes, part of an Outside Serviced Loan Combination (and for which
the depositor under the Outside Servicing Agreement is not the Purchaser), the
related Outside Servicing Agreement expressly contains or will contain (at the
time such Outside Servicing Agreement is executed and delivered) terms and
provisions (or, to the extent specified on Exhibit E to this Agreement, the
related Co-Lender Agreement expressly contains terms and conditions that are or
will be (at the time such Outside Servicing Agreement is executed and delivered)
incorporated by reference into such Outside Servicing Agreement) designed to
comply in all material respects with the provisions set forth on Exhibit E to
this Agreement. The Seller further represents and warrants that, with respect to
any Mortgage Loan that is or, that at any time that any Certificate is
outstanding, becomes, part of an Outside Serviced Loan Combination (and for
which the depositor under the Outside Servicing Agreement is the Purchaser), the
related Co-Lender Agreement does not contain any terms or provisions that
conflict with (or that will conflict with) any terms or provisions in the
related Outside Servicing Agreement that are designed to comply in all material
respects with the provisions set forth on Exhibit E to this Agreement.

 

SECTION 7        Review of Mortgage File. The parties hereto acknowledge that
the Custodian will be required to review the Mortgage Files pursuant to
Section 2.02 of the Pooling and Servicing Agreement and if it finds any document
or documents not to have been properly executed, or to be missing or to be
defective on its face in any material respect, to notify the Purchaser, which
shall promptly notify the Seller.

 

SECTION 8        Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the purchase price
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a)                Each of the obligations of the Seller required to be
performed by it at or prior to the Closing Date pursuant to the terms of this
Agreement shall have been duly performed and complied with and all of the
representations and warranties of the Seller under this Agreement shall, subject
to any applicable exceptions set forth on Exhibit C to this Agreement, be true
and correct in all material respects as of the Closing Date or as of such other
date as of which such representation is made under the terms of Exhibit B to
this Agreement, and no event shall have occurred as of the Closing Date which
would constitute a default on the part of the Seller under this Agreement, and
the Purchaser shall have received a certificate to the foregoing effect signed
by the Seller substantially in the form of Exhibit D to this Agreement.

 



-20-

 

 

(b)               The Pooling and Servicing Agreement (to the extent it affects
the obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)                The Purchaser shall have received the following additional
closing documents:

 

(i)                 copies of the Seller’s Articles of Association, charter,
by-laws or other organizational documents and all amendments, revisions,
restatements and supplements thereof, certified as of a recent date by the
Secretary of the Seller;

 

(ii)               a certificate as of a recent date of the New York State
Department of Financial Services to the effect that the Seller is duly
organized, existing and in good standing in the State of New York;

 

(iii)             an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;

 

(iv)             an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and

 

(v)               a letter from counsel of the Seller substantially to the
effect that (a) nothing has come to such counsel’s attention that would lead
such counsel to believe that the agreed upon sections of the Preliminary
Prospectus, the Prospectus, the Preliminary Offering Circular or the Final
Offering Circular (each as defined in the Indemnification Agreement), as of the
date thereof or as of the Closing Date (or, in the case of the Preliminary
Prospectus or the Preliminary Offering Circular, solely as of the time of sale)
contained or contain, as applicable, with respect to the Seller, the Mortgage
Loans, any sub-servicers related to the Mortgage Loans, any related Loan
Combination (including, without limitation, the identity of the servicers for,
and the terms of the Outside Servicing Agreement relating to, any Outside
Serviced Loan Combination, and the identity of any co-originator of any Loan
Combination), the related Mortgaged Properties and the related Mortgagors and
their respective affiliates, any untrue statement of a material fact or omitted
or omit to state a material fact necessary in order to make the statements
therein relating to the Seller, the Mortgage Loans, any sub-servicers related to
the Mortgage Loans, any related Loan Combination (including, without limitation,
the identity of the servicers for, and the terms of the Outside Servicing
Agreement relating to, any Outside Serviced Loan Combination, and the identity
of any co-originator of any Loan Combination), the related Mortgaged Properties
and the related Mortgagors and their respective affiliates, in the light of the
circumstances under which they were made, not misleading and (b) the Seller
Information (as defined in the Indemnification Agreement) in the Prospectus
appears to be appropriately responsive in all material respects to the
applicable requirements of Regulation AB.

 



-21-

 

 

(d)               The Public Certificates shall have been concurrently issued
and sold pursuant to the terms of the Underwriting Agreement. The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.

 

(e)                The Seller shall have executed and delivered concurrently
herewith the Indemnification Agreement.

 

(f)                The Seller shall furnish the Purchaser, the Underwriters and
the Initial Purchasers with such other certificates of its officers or others
and such other documents and opinions to evidence fulfillment of the conditions
set forth in this Agreement as the Purchaser and its counsel may reasonably
request.

 

(g)               An officer of the Seller (i) prior to the delivery of the
Preliminary Prospectus to investors, shall have delivered to the Depositor for
the benefit of the Chief Executive Officer of the Depositor a sub-certification
(the “Preliminary Mortgage Loan Seller Sub-Certification”) to the certification
provided by the Chief Executive Officer of the Depositor to the Commission
pursuant to Regulation AB; and (ii) prior to the delivery of the Prospectus to
investors, shall have delivered to the Depositor for the benefit of the Chief
Executive Officer of the Depositor a sub-certification (the “Mortgage Loan
Seller Sub-Certification”) to the certification provided by the Chief Executive
Officer of the Depositor to the Commission pursuant to Regulation AB.

 

SECTION 9        Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the offices of Orrick, Herrington & Sutcliffe LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10    Expenses. The Seller will pay its pro rata share (the Seller’s pro
rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator, the Master Servicer, the Special
Servicer, the Asset Representations Reviewer and their respective counsel;
(iv) the fees and disbursements of a firm of certified public accountants
selected by the Purchaser and the Seller with respect to numerical information
in respect of the Mortgage Loans and the Certificates included in the
Preliminary Prospectus, the Prospectus, the Preliminary Offering Circular, the
Final Offering Circular and any related disclosure for the initial Form 8-K,
including the cost of obtaining any “comfort letters” with respect to such
items; (v) the costs and expenses in connection with the qualification or
exemption of the Certificates under state securities or blue sky laws, including
filing fees and reasonable fees and disbursements of counsel in connection
therewith; (vi) the costs and expenses in connection with any determination of
the eligibility of the Certificates for investment by institutional investors in
any jurisdiction and the preparation of any legal investment survey, including
reasonable fees and disbursements of counsel in connection therewith; (vii) the
costs

 



-22-

 

 

and expenses in connection with printing (or otherwise reproducing) and
delivering the Registration Statement (as such term is defined in the
Indemnification Agreement), Preliminary Prospectus, Prospectus, Preliminary
Offering Circular and Final Offering Circular and the reproducing and delivery
of this Agreement and the furnishing to the Underwriters of such copies of the
Registration Statement, Preliminary Prospectus, Prospectus, Preliminary Offering
Circular, Final Offering Circular and this Agreement as the Underwriters may
reasonably request; (viii) the fees of the rating agency or agencies requested
to rate the Certificates; (ix) the reasonable fees and expenses of Orrick,
Herrington & Sutcliffe LLP as counsel to the Depositor; and (x) the reasonable
fees and expenses of Mayer Brown LLP, as counsel to the Underwriters and the
Initial Purchasers.

 

If the Seller elects to exercise its rights under Section 12.14 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 12.14 of the Pooling and Servicing Agreement.

 

SECTION 11    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13    Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 14    Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE

 



-23-

 

 

DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND (IV)
CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY CERTIFIED
MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER AND AGREES THAT NOTHING
HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

SECTION 15    No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6 and Section 16.

 

SECTION 16    Assignment. The Seller hereby acknowledges that the Purchaser has,
concurrently with the execution hereof, executed and delivered the Pooling and
Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall bind and inure
to the benefit of and be enforceable by the Seller, the Purchaser and their
permitted successors and assigns. Any Person into which the Seller may be merged
or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act. The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee, but shall not be further assigned
by the Trustee to any Person.

 

SECTION 17    Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by fax transmission or electronic mail and
confirmed to it at Citigroup Commercial Mortgage Securities Inc., 390 Greenwich
Street, 5th Floor, New York, New York 10013, to the attention of Paul
Vanderslice, fax number (212) 723-8599, and 390 Greenwich Street, 7th Floor, New
York, New York 10013, to the attention of Richard Simpson, fax number (646)
328-2943, and 388 Greenwich Street, 17th Floor, New York, New York 10013, to the
attention of Ryan M. O’Connor, fax number (646) 862-8988, and with an electronic
copy emailed to Richard Simpson at richard.simpson@citi.com and to Ryan M.
O’Connor at ryan.m.oconnor@citi.com, (ii) if sent to the Seller, will be mailed,
hand delivered, couriered or sent by fax transmission or electronic mail and
confirmed to it at The Bank of New York Mellon, 225 Liberty Street, 19th Floor,
New York, New York 10286, Attention: George Passaro, Email:
george.passaro@bnymellon.com, and (iii) in the case of any of the preceding
parties, such other address as may hereafter be furnished to the other party in
writing by such parties.

 

SECTION 18    Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to

 



-24-

 

 

defined terms contained therein or to any obligations or rights of the Seller
whatsoever shall be effective against the Seller unless the Seller shall have
agreed to such amendment in writing.

 

SECTION 19    Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20     Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21    No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22    Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23    Further Assurances. The Seller and Purchaser each agree to execute
and deliver such instruments and take such further actions as any party hereto
may, from time to time, reasonably request in order to effectuate the purposes
and carry out the terms of this Agreement.

 

* * * * * *

 



-25-

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

 



  CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.         By: /s/ Richard W.
Simpson     Name: Richard W. Simpson     Title: Authorized Signatory         the
bank of new York mellon         By: /s/ Malay Bansal     Name: Malay Bansal    
Title: Director

 

CGCMT 2016-GC37 – BNYM Mortgage Loan Purchase Agreement

 



 

 

 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 



A-1

 

 



CGCMT 2016-GC37 Mortgage Loan Schedule - BNYM

                                                                               
Original   Remaining     Control       Loan                       Cut-Off Date  
Mortgage   Term To     Number   Footnotes   Number   Property Name   Address  
City   State   Zip Code   Balance ($)   Rate   Maturity Date (Mos.)   Maturity
Date 7       333   West LA Office - 350 South Beverly Drive   350 South Beverly
Drive   Beverly Hills   California   90212   34,600,000.00   5.07000%   117  
1/6/2026 8   (4)   999   600 Broadway   600 Broadway   New York   New York  
10012   30,000,000.00   4.69000%   117   1/6/2026 16       555   MI, OH & GA
Multifamily Portfolio                   13,050,000.00   4.97200%   115  
11/6/2025 16.01       555-1   Ashgrove Apartments   15151 Ashgrove Drive  
Sterling Heights   Michigan   48313                 16.02       555-2  
Ramblewood Apartments   3131 North Oaks Street   Valdosta   Georgia   31602    
            16.03       555-3   Slate Run Apartments   248 South Heincke Road  
Miamisburg   Ohio   45342                 23       111   Siena Town Center  
10080-10180 West Tropicana Avenue   Las Vegas   Nevada   89147   9,000,000.00  
4.90000%   117   1/6/2026 41       222   Fry’s at the Islands   855 West Warner
Road   Gilbert   Arizona   85233   3,484,028.89   4.99300%   116   12/6/2025 42
      444   Okatie Self Storage   5 Stockade Drive   Ridgeland   South Carolina
  29909   2,625,000.00   5.17100%   117   1/6/2026

 



 

 

 

CGCMT 2016-GC37 Mortgage Loan Schedule - BNYM

                                                        Remaining              
Crossed With         Control       Loan       Amortization Term   Servicing  
Subservicing   Mortgage   Other Loans   ARD   Final Number   Footnotes   Number
  Property Name   (Mos.)   Fee Rate (%)   Fee Rate (%)   Loan Seller   (Crossed
Group)   (Yes/No)   Maturity Date 7       333   West LA Office - 350 South
Beverly Drive   360   0.00500%   0.000%   BNYM   NAP   No   1/6/2026 8   (4)  
999   600 Broadway   0   0.00250%   0.0025%   BNYM   NAP   No   1/6/2026 16    
  555   MI, OH & GA Multifamily Portfolio   360   0.00500%   0.000%   BNYM   NAP
  No   11/6/2025 16.01       555-1   Ashgrove Apartments               BNYM    
        16.02       555-2   Ramblewood Apartments               BNYM            
16.03       555-3   Slate Run Apartments               BNYM             23      
111   Siena Town Center   0   0.00500%   0.000%   BNYM   NAP   No   1/6/2026 41
      222   Fry’s at the Islands   356   0.00500%   0.000%   BNYM   NAP   No  
12/6/2025 42       444   Okatie Self Storage   360   0.00500%   0.000%   BNYM  
NAP   No   1/6/2026

 



 

 

 

CGCMT 2016-GC37 Mortgage Loan Schedule - BNYM

 

                              Serviced Companion Loan       Serviced Companion
Loan                                     Remaining   Serviced Companion Loan  
Remaining   Serviced Companion Loan Control       Loan       ARD   Serviced
Companion Loan   Serviced Companion Loan   Serviced Companion Loan   Term To  
Maturity   Amortization Term   Servicing Number   Footnotes   Number   Property
Name   Revised Rate   Flag   Cut-off Balance   Interest Rate   Maturity   Date  
(Mos.)   Fees 7       333   West LA Office - 350 South Beverly Drive            
                    8   (4)   999   600 Broadway                                
16       555   MI, OH & GA Multifamily Portfolio                                
16.01       555-1   Ashgrove Apartments                                 16.02  
    555-2   Ramblewood Apartments                                 16.03      
555-3   Slate Run Apartments                                 23       111  
Siena Town Center                                 41       222   Fry’s at the
Islands                                 42       444   Okatie Self Storage      
                         

 

(4)The Cut-off Date Balance of $30,000,000 represents the non-controlling note
A-2-2 and note A-6 (which is expected to be acquired by The Bank of New York
Mellon from German American Capital Corporation in connection with this
securitization transaction) of a $120,000,000 loan combination evidenced by
eight pari passu notes. The non-controlling note A-1, note A-2-1 and note A-3
with an aggregate original principal balance of $50,000,000 were contributed to
the CGCMT 2016-P3 securitization transaction. The controlling note A-4 and
non-controlling note A-5-1 and note A-5-2, with an aggregate original principal
balance of $40,000,000 were contributed to the DBJPM 2016-C1 securitization
transaction. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF
DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate Cut-off Date Balance of $120,000,000.

 



 

 

  

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

(1)Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Loan Combination, each Mortgage Loan is a whole loan and
not a participation interest in a Mortgage Loan. Each Mortgage Loan that is part
of a Loan Combination is a senior or pari passu portion of a whole loan
evidenced by a senior or pari passu note. At the time of the sale, transfer and
assignment to Depositor, no Mortgage Note or Mortgage was subject to any
assignment (other than assignments to the Seller), participation or pledge, and
the Seller had good title to, and was the sole owner of, each Mortgage Loan free
and clear of any and all liens, charges, pledges, encumbrances, participations,
any other ownership interests on, in or to such Mortgage Loan other than any
servicing rights appointment or similar agreement, any Outside Servicing
Agreement with respect to an Outside Serviced Mortgage Loan and rights of the
holder of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller
has full right and authority to sell, assign and transfer each Mortgage Loan,
and the assignment to Depositor constitutes a legal, valid and binding
assignment of such Mortgage Loan free and clear of any and all liens, pledges,
charges or security interests of any nature encumbering such Mortgage Loan other
than the rights of the holder of a related Companion Loan pursuant to a
Co-Lender Agreement.

 

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based

 



B-1

 

 

on intentional fraud by the Seller in connection with the origination of the
Mortgage Loan, that would deny the Mortgagee the principal benefits intended to
be provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

(5)Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to the Trust Fund
constitutes a legal, valid and binding assignment to the Trust Fund. Each
related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
set forth on Exhibit C (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-Off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything herein to the contrary, no representation is made as to
the perfection of any security interest in rents or other personal property to
the extent that possession or control of such items or actions other than the
filing of Uniform Commercial Code financing statements is required in order to
effect such perfection.

 



B-2

 

 

(6)Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Loan Combination, the rights of the holder(s)
of the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clauses
(f) and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics’ and materialmen’s liens (which are the subject of the representation
in paragraph (5) above), and equipment and other personal property financing).
Except as set forth on Exhibit B-30-1, the Seller has no knowledge of any
mezzanine debt secured directly by interests in the related Mortgagor.

 

(8)Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related

 



B-3

 

 

Assignment of Leases creates a valid first-priority collateral assignment of, or
a valid first-priority lien or security interest in, rents and certain rights
under the related lease or leases, subject only to a license granted to the
related Mortgagor to exercise certain rights and to perform certain obligations
of the lessor under such lease or leases, including the right to operate the
related leased property, except as the enforcement thereof may be limited by the
Standard Qualifications. The related Mortgage or related Assignment of Leases,
subject to applicable law, provides that, upon an event of default under the
Mortgage Loan, a receiver is permitted to be appointed for the collection of
rents or for the related Mortgagee to enter into possession to collect the rents
or for rents to be paid directly to the Mortgagee.

 

(9)UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Loan Documents or any other personal property
leases applicable to such personal property), to the extent perfection may be
effected pursuant to applicable law by recording or filing, as the case may be.
Subject to the Standard Qualifications, each related Mortgage (or equivalent
document) creates a valid and enforceable lien and security interest on the
items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10)Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-Off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-Off Date have become delinquent in
respect of each related Mortgaged Property have been

 



B-4

 

 

paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

(12)Condemnation. As of the date of origination and to the Seller’s knowledge as
of the Cut-Off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-Off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

(13)Actions Concerning Mortgage Loan. As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Loan Documents or (f) the current principal use of the
Mortgaged Property.

 

(14)Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.

 

(15)No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).

 

(16)Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A-”
from Standard & Poor’s Ratings Services (collectively the

 



B-5

 

 

“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.

 



B-6

 

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Loan
Combination), the Mortgagee (or a trustee appointed by it) having the right to
hold and disburse such proceeds as the repair or restoration progresses, or (b)
to the payment of the outstanding principal balance of such Mortgage Loan
together with any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located
on or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

(18)No Encroachments. To the Seller’s knowledge based solely on surveys obtained
in connection with origination and the Mortgagee’s Title Policy (or, if such
policy is not yet issued, a pro forma title policy, a preliminary title policy
with escrow instructions or a “marked up” commitment) obtained in connection
with the origination of each Mortgage Loan, all material improvements that were
included for the purpose of determining the appraised value of the related
Mortgaged Property at the time of the origination of such Mortgage Loan are
within the boundaries of the related Mortgaged Property, except encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy. No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value

 



B-7

 

 

or current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy. No improvements encroach upon any
easements except for encroachments the removal of which would not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements were obtained under the Title Policy.

 

(19)No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller (except that any
ARD Mortgage Loan may provide for the accrual of the portion of interest in
excess of the rate in effect prior to its related Anticipated Repayment Date).

 

(20)REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Loan
Combination) was originated at least equal to 80% of the adjusted issue price of
the Mortgage Loan (or related Loan Combination) on such date or (ii) at the
Closing Date at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Loan Combination) on such date, provided that for purposes
hereof, the fair market value of the real property interest must first be
reduced by (A) the amount of any lien on the real property interest that is
senior to the Mortgage Loan and (B) a proportionate amount of any lien that is
in parity with the Mortgage Loan; or (b) substantially all of the proceeds of
such Mortgage Loan were used to acquire, improve or protect the real property
which served as the only security for such Mortgage Loan (other than a recourse
feature or other third-party credit enhancement within the meaning of Treasury
Regulations Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly
modified” prior to the Closing Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 



B-8

 

 

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-Off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to originate, acquire and/or
hold (as applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Mortgage Loan by the
Trust.

 

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, a survey
or other affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Loan Combination, as applicable) or as of the
Cut-Off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) the Mortgagor or

 



B-9

 

 

guarantor shall have colluded with (or, alternatively, solicited or caused to be
solicited) other creditors to cause an involuntary bankruptcy filing with
respect to the Mortgagor or (iii) voluntary transfers of either the Mortgaged
Property or equity interests in Mortgagor made in violation of the Loan
Documents; and (b) contains provisions providing for recourse against the
Mortgagor and guarantor (which is a natural person or persons, or an entity
distinct from the Mortgagor (but may be affiliated with the Mortgagor) that has
assets other than equity in the related Mortgaged Property that are not de
minimis), for losses and damages sustained by reason of Mortgagor’s (i)
misappropriation of rents after the occurrence of an event of default under the
Mortgage Loan; (ii) misappropriation of (A) insurance proceeds or condemnation
awards or (B) security deposits or, alternatively, the failure of any security
deposits to be delivered to Mortgagee upon foreclosure or action in lieu thereof
(except to the extent applied in accordance with leases prior to a Mortgage Loan
event of default); (iii) fraud or intentional material misrepresentation;
(iv) breaches of the environmental covenants in the Loan Documents; or (v)
commission of intentional material physical waste at the Mortgaged Property
(but, in some cases, only to the extent there is sufficient cash flow generated
by the related Mortgaged Property to prevent such waste).

 

(27)Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property (reduced by (1) the amount of any lien on the real
property that is senior to the Mortgage Loan and (2) a proportionate amount of
any lien on the real property that is in parity with the Mortgage Loan) after
the release is not equal to at least 80% of the principal balance of the
Mortgage Loan (or related Loan Combination) outstanding after the release, the
Mortgagor is required to make a payment of principal in an amount not less than
the amount required by the REMIC Provisions.

 



B-10

 

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan (or related Loan
Combination) in an amount not less than the amount required by the REMIC
Provisions and, to such extent, such amount may not be required to be applied to
the restoration of the Mortgaged Property or released to the Mortgagor, if,
immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
(reduced by (1) the amount of any lien on the real property that is senior to
the Mortgage Loan and (2) a proportionate amount of any lien on the real
property that is in parity with the Mortgage Loan) is not equal to at least 80%
of the remaining principal balance of the Mortgage Loan (or related Loan
Combination).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Loan Documents for each Mortgage
Loan require the Mortgagor to provide the owner or holder of the Mortgage with
quarterly (other than for single-tenant properties) and annual operating
statements, and quarterly (other than for single-tenant properties) rent rolls
for properties that have leases contributing more than 5% of the in-place base
rent and annual financial statements, which annual financial statements with
respect to each Mortgage Loan with more than one Mortgagor are in the form of an
annual combined balance sheet of the Mortgagor entities (and no other entities),
together with the related combined statements of operations, members’ capital
and cash flows, including a combining balance sheet and statement of income for
the Mortgaged Properties on a combined basis.

 

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, and as amended by the Terrorism Risk
Insurance Program Reauthorization Act of 2015 (collectively referred to as
“TRIA”), from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each other Mortgage Loan,
the related special all-risk insurance policy and business interruption policy
(issued by an insurer meeting the Insurance Rating Requirements) did not, as of
the date of origination of the Mortgage Loan, and, to the Seller’s knowledge, do
not, as of the Cut-Off Date, specifically exclude Acts of Terrorism, as defined
in TRIA, from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each Mortgage Loan, the
related Loan Documents do not expressly waive or prohibit the Mortgagee from
requiring coverage for Acts of Terrorism, as defined in TRIA, or damages related
thereto; provided, however, that if TRIA or a similar or subsequent statute is
not in effect, then, provided that terrorism insurance is commercially
available, the Mortgagor under each Mortgage Loan is required to carry terrorism
insurance, but in such event the Mortgagor

 



B-11

 

 

shall not be required to spend more than the Terrorism Cap Amount on terrorism
insurance coverage, and if the cost of terrorism insurance exceeds the Terrorism
Cap Amount, the Mortgagor is required to purchase the maximum amount of
terrorism insurance available with funds equal to the Terrorism Cap Amount. The
“Terrorism Cap Amount” is the specified percentage (which is at least equal to
200%) of the amount of the insurance premium that is payable at such time in
respect of the property and business interruption/rental loss insurance required
under the related Loan Documents (without giving effect to the cost of terrorism
and earthquake components of such casualty and business interruption/rental loss
insurance).

 

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) of this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on Exhibit B-30-1 by reason of any mezzanine debt that
existed at the origination of the related Mortgage Loan, or future permitted
mezzanine debt as set forth on Exhibit B-30-2 or (b) the related Mortgaged
Property is encumbered with a subordinate lien or security interest against the
related Mortgaged Property, other than (i) any Companion Loan of any Mortgage
Loan or any subordinate debt that existed at origination and is permitted under
the related Loan Documents, (ii) purchase money security interests (iii) any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, as set forth on Exhibit B-30-3 or (iv) Permitted Encumbrances.
The Mortgage or other Loan Documents provide that to the extent any Rating
Agency fees are incurred in connection with the review of and consent to any
transfer or encumbrance, the Mortgagor is responsible for such payment along
with all other reasonable out-of-pocket fees and expenses incurred by the
Mortgagee relative to such transfer or encumbrance.

 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan

 



B-12

 

 

Documents and the organizational documents of the Mortgagor with respect to each
Mortgage Loan with a Cut-Off Date Balance in excess of $5 million provide that
the Mortgagor is a Single-Purpose Entity, and each Mortgage Loan with a Cut-Off
Date Balance of $20 million or more has a counsel’s opinion regarding
non-consolidation of the Mortgagor. For this purpose, a “Single-Purpose Entity”
shall mean an entity, other than an individual, whose organizational documents
(or if the Mortgage Loan has a Cut-Off Date Balance equal to $5 million or less,
its organizational documents or the related Loan Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the Mortgage Loans and prohibit it from engaging in any business unrelated to
such Mortgaged Property or Properties, and whose organizational documents
further provide, or which entity represented in the related Loan Documents,
substantially to the effect that it does not have any assets other than those
related to its interest in and operation of such Mortgaged Property or
Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 

(32)Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty) or, if the Mortgage Loan is an ARD Mortgage Loan, the entire
principal balance outstanding on the related Anticipated Repayment Date (or on
or after the first date on which payment may be made without payment of a yield
maintenance charge or prepayment penalty), and if the Mortgage Loan permits
partial releases of real property in connection with partial defeasance, the
revenues from the collateral will be sufficient to pay all such scheduled
payments calculated on a principal amount equal to a specified percentage at
least equal to the lesser of (A) 110% of the allocated loan amount for the real
property to be released and (B) the outstanding principal balance of the
Mortgage Loan; (iv) the Mortgagor is required to provide a certification from an
independent certified public accountant that the collateral is sufficient to
make all scheduled payments under the Mortgage Note as set forth in (iii) above;
(v) if the Mortgagor would continue to own assets in addition to the defeasance
collateral, the portion of the Mortgage Loan secured by defeasance collateral is
required to be assumed (or the Mortgagee may require such assumption) by a
Single-Purpose Entity; (vi) the Mortgagor is required to provide an opinion of
counsel that the Mortgagee has a perfected security interest in such collateral
prior to any other claim or interest; and (vii) the Mortgagor is required to pay
all rating agency fees associated with defeasance (if rating confirmation is a
specific condition

 



B-13

 

 

precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in the
case of ARD Mortgage Loans and in situations where default interest is imposed.

 

(34)Ground Leases. For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage. No material change in the terms of the Ground Lease had occurred since
the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 

(b)The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or 10
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an
Actual/360 Basis, substantially amortizes);

 



B-14

 

 

(d)The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii)  is
subject to a subordination, non-disturbance and attornment agreement to which
the Mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

 

(e)The Ground Lease does not place commercially unreasonable restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 

(f)The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease. To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 

(g)The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 

(h)The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

(i)The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 

(j)Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 



B-15

 

 

(k)In the case of a total or substantially total taking or loss, under the terms
of the Ground Lease, an estoppel or other agreement and the related Mortgage
(taken together), any related insurance proceeds, or portion of the condemnation
award allocable to the ground lessee’s interest in respect of a total or
substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest; and

 

(l)Provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with the Mortgagee
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Loan Combination, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 

(37)No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination and, as of the Cut-Off Date, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date. To the Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Loan Documents.

 

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than

 



B-16

 

 

any tenants of such Mortgaged Property), nor any portion thereof, is the subject
of, and no Mortgagor, guarantor or tenant occupying a single-tenant property is
a debtor in a state or federal bankruptcy, insolvency or similar proceeding.

 

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan (or
related Loan Combination, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United States of America, the District of
Columbia or the Commonwealth of Puerto Rico. Except with respect to any Mortgage
Loan that is cross-collateralized and cross-defaulted with another Mortgage
Loan, no Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor
under another Mortgage Loan.

 

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or
(ii) if the existence of an Environmental Condition or need for further
investigation was indicated in any such ESA, then at least one of the following
statements is true: (A) an amount reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and/or Fitch
Ratings, Inc.; (E) a party not related to the Mortgagor was identified as the
responsible party for such condition or circumstance and such responsible party
has financial resources reasonably estimated to be adequate to address the
situation; or (F) a party related to the Mortgagor having financial resources
reasonably estimated to be adequate to address the situation is required to take
action. To the Seller’s knowledge, except as set forth in the ESA, there is no
Environmental

 



B-17

 

 

Condition (as such term is defined in ASTM E1527-05 or its successor) at the
related Mortgaged Property.

 

(41)Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within six (6) months of the Mortgage Loan
origination date, and within 12 months of the Closing Date. The appraisal is
signed by an appraiser who is a Member of the Appraisal Institute (“MAI”) and,
to the Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation. Each appraisal contains a statement, or is
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan was originated.

 

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule is true and correct in all
material respects as of the Cut-Off Date and contains all information required
by the Pooling and Servicing Agreement to be contained therein.

 

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Loan Combination, no Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Exhibit B-30-3.

 

(44)Advance of Funds by the Seller. After origination, no advance of funds has
been made by the Seller to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Seller’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 



B-18

 

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 



B-19

 

 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt

 

None.

 



B-30-1-1

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt



 

1.Okatie Self Storage (Loan No. 42)

 



B-30-2-1

 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans 

 

None.

 



B-30-3-1

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

Representation Mortgage Loan Description of Exception (10)   Condition of
Property

600 Broadway

(Loan No. 8)

The largest tenant by net rentable area operates on the ground and second
floors; however, the store is currently closed due to water damage caused by a
ruptured water pipe and coil malfunction that occurred in February, 2016.  All
water-impacted surfaces have been demolished and the tenant is in the process of
interviewing general contractors to complete required work, which is the
tenant’s responsibility. The repair work is estimated to cost in excess of $1.0
million.

 



C-1

 

 

EXHIBIT D

FORM OF CERTIFICATE

 

The Bank of New York Mellon (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of April 1,
2016 (the “Agreement”), between Citigroup Commercial Mortgage Securities Inc.
and Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated April 13, 2016 (the “Prospectus”), relating to
the offering of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-AB,
Class X-A, Class X-B, Class A-S, Class B, Class EC and Class C Certificates, nor
the Offering Circular, dated April 13, 2016 (the “Offering Circular”), relating
to the offering of the Class D, Class X-D, Class E, Class F, Class G, Class H
and Class R Certificates, in the case of the Prospectus, as of the date thereof
or as of the date hereof, or the Offering Circular, as of the date thereof or as
of the date hereof, included or includes any untrue statement of a material fact
relating to the Seller, the Mortgage Loans, any sub-servicers related to the
Mortgage Loans, any related Loan Combination (including, without limitation, the
identity of the servicers for, and the terms of the Outside Servicing Agreement
(as defined in the Pooling and Servicing Agreement) relating to, any Outside
Serviced Loan Combination, and the identity of any co-originator of any Loan
Combination), the related Mortgaged Properties and the related Mortgagors and
their respective affiliates or omitted or omits to state therein a material fact
relating to the Seller, the Mortgage Loans, any sub-servicers related to the
Mortgage Loans, any related Loan Combination (including, without limitation, the
identity of the servicers for, and the terms of the Outside Servicing Agreement
(as defined in the Pooling and Servicing Agreement) relating to, any Outside
Serviced Loan Combination, and the identity of any co-originator of any Loan
Combination), the related Mortgaged Properties and the related

 



D-1

 

 

Mortgagors and their respective affiliates required to be stated therein or
necessary in order to make the statements therein relating to the Seller, the
Mortgage Loans, any sub-servicers related to the Mortgage Loans, any related
Loan Combination (including, without limitation, the identity of the servicers
for, and the terms of the Outside Servicing Agreement (as defined in the Pooling
and Servicing Agreement) relating to, any Outside Serviced Loan Combination, and
the identity of any co-originator of any Loan Combination), the related
Mortgaged Properties and the related Mortgagors and their respective affiliates,
in the light of the circumstances under which they were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus and the Offering Circular of the terms
or provisions of or servicing arrangements under any Outside Servicing
Agreement, to the extent that such description refers to any terms or provisions
of or servicing arrangements under the Pooling and Servicing Agreement, the
Seller has assumed that the description of such terms or provisions of or
servicing arrangements under the Pooling and Servicing Agreement contained in
the Prospectus and the Offering Circular (i) does not include an untrue
statement of a material fact and (ii) does not omit to state therein a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 



D-2

 

 

Certified this 26th day of April 2016.

 

  The Bank of New York Mellon         By:       Name:     Title:

 



D-3

 



 

EXHIBIT E

 

OUTSIDE SERVICED MORTGAGE LOAN PROVISIONS

 

i.Pursuant to the related Co-Lender Agreement or Outside Servicing Agreement,
payments due to the Trust in respect of the related Mortgage Loan are required
to be remitted on or prior to the Business Day following the Determination Date;

 

ii.Pursuant to the related Outside Servicing Agreement, customary CREFC® reports
related to the Mortgage Loan and the Mortgaged Properties are required to be
delivered (or made available, together with delivery of notice regarding where
such reports are available) to the Trust in order to permit the Master Servicer,
Special Servicer and Certificate Administrator or Trustee to comply in a timely
manner with their respective reporting obligations under the Pooling and
Servicing Agreement;

 

iii.Pursuant to the related Outside Servicing Agreement, each party to the
Outside Servicing Agreement is required to deliver (and to cause any party
engaged by such party to deliver) (x) all materials and information required in
order for the holder of the Outside Serviced Mortgage Loan and the Depositor to
timely comply with its obligations under the Exchange Act (including any
required 10D, 8-K and 10K reporting), the Securities Act and Form SF-3, (y) any
applicable comment letter or Deficient Exchange Act Deliverable from the
Securities and Exchange Commission, and (z) with respect to any Sarbanes-Oxley
Certification, the applicable certification to each Certifying Person;

 

iv.Pursuant to the related Outside Servicing Agreement, customary industry
standard indemnification provisions exist for the failure of the applicable
parties to timely deliver (or cause to be timely delivered) the materials or
information required pursuant to clause (iii) above;

 

v.In connection with (x) any amendment of the Outside Servicing Agreement, a
party to such Outside Servicing Agreement is required to provide a copy of the
executed amendment to the Depositor and one or more parties to the Pooling and
Servicing Agreement (which may be by email), together with a copy of such
amendment in EDGAR compatible format, no later than the effective date of such
amendment, and (y) the termination, resignation and/or replacement of any
Outside Servicer or Outside Special Servicer, such replacement Outside Servicer
or Outside Special Servicer, as applicable, is required to provide all
disclosure about itself that is required to be included in Form 8-K no later
than the date of effectiveness thereof;

 

vi.The holder of an Outside Serviced Mortgage Loan is an intended third-party
beneficiary of the rights under the Outside Servicing Agreement to the extent
such rights affect the related Outside Serviced Mortgage Loan or the holder
thereof;

 



E-1

 

 

vii.The Outside Servicing Agreement provides that it shall not be amended in any
manner that materially and adversely (or words of similar import) affects the
holder of the Outside Serviced Mortgage Loan without the consent of such party;

 

viii.Servicer Termination Events (or any analogous term under the Outside
Servicing Agreement) include customary market termination events with respect to
failure to make advances, failure to remit payments to the holder of the Outside
Serviced Mortgage Loan as required, failure to deliver (or cause to be
delivered) materials or information required in order for the holder of an
Outside Serviced Mortgage Loan or the Depositor to timely comply with its
obligations under the Exchange Act, the Securities Act or Form SF-3, and Rating
Agency triggers with respect to the Certificates, subject to customary grace
periods (provided, in the case of failures related to the securities laws, such
grace periods will not cause the Depositor to fail to comply with the applicable
provisions of such securities laws); and

 

ix.If the Outside Serviced Mortgage Loan becomes the subject of an Asset Review,
the applicable parties to the Outside Servicing Agreement are required to
reasonably cooperate with the Asset Representations Reviewer or other applicable
party to the Pooling and Servicing Agreement in connection with such Asset
Review (or a substantially similar provision), including with respect to
providing access to related underlying documents to the extent the Asset
Representations Reviewer or such other applicable party to the Pooling and
Servicing Agreement has not obtained such documents from the Seller and such
documents are in the possession of, or reasonably obtainable by, the applicable
party to the Outside Servicing Agreement.

 



E-2

 

 

Exhibit F

 

form of DILIGENCE FILE CERTIFICATION

(CGCMT 2016-GC37)



 

Reference is hereby made to that certain Pooling and Servicing Agreement, dated
as of April 1, 2016 (the “Pooling and Servicing Agreement”), relating to the
issuance of the Citigroup Commercial Mortgage Trust 2016-GC37, Commercial
Mortgage Pass-Through Certificates, Series 2016-GC37 (the “Series 2016-GC37
Certificates”) and that certain Mortgage Loan Purchase Agreement, dated as of
April 1, 2016 (the “Mortgage Loan Purchase Agreement”), between the undersigned
(the “Seller”) and Citigroup Commercial Mortgage Securities Inc. (the
“Depositor”), pursuant to which the Seller sold certain Mortgage Loans to the
Depositor in connection with the issuance of the Series 2016-GC37 Certificates.
In accordance with Section 5(h) of the Mortgage Loan Purchase Agreement, the
Seller hereby certifies to the Depositor (with a copy to the Master Servicer,
the Special Servicer, the Certificate Administrator, the Trustee, the Custodian,
the Controlling Class Representative, the Asset Representations Reviewer, and
the Operating Advisor), as follows:

 

1.The Seller has delivered an electronic copy of the Diligence File (as defined
in the Pooling and Servicing Agreement) with respect to each Mortgage Loan to
the Depositor by uploading such Diligence File to the Designated Site (as
defined in the Pooling and Servicing Agreement); and

 

2.Each Diligence File uploaded to the Designated Site contains all documents
required under the definition of “Diligence File” and each such Diligence File
is organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor.

 

Capitalized terms used herein without definition have the meanings given them in
the Mortgage Loan Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this diligence file certification
to be executed by its duly authorized officer or representative, the ___ day of
[______], 2016.

 

  [INSERT SELLER NAME]         By:       Name:     Title:





 



F-1

 